PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,632,020
Issue Date: 28 April 2020
Application No. 14/619,714
Filing or 371(c) Date: 11 Feb 2015
For: HYBRID DRAPE HAVING A GEL-COATED PERFORATED MESH

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed May 26, 2020, requesting the Office adjust the patent term adjustment determination (“PTA”) from four hundred eighty-two (482) days to five hundred forty-six (546) days.

The request for the Office to correct the PTA set forth on the patent to indicate the PTA is 546 days is DENIED.  

This decision is the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).          


Relevant Procedural History

The patent issued with a PTA determination of 482 days on April 28, 2020. Petitioner timely filed the present request seeking an adjustment of 546 days.


Decision

The PTA is based on the following determination previously made by the Office: 

The period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) is 507 days;
The period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) is 372 days;
The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) is 0 days;
The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay is 71 days; and
The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) is 326 days.

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula is be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent set forth a PTA of 482 days (507 days of A Delay + 372 days of B Delay + 0 days of C Delay - 71 days of Overlap - 326 days of Applicant Delay).

Patentee asserts the correct PTA is 546 days (507 days of A Delay + 436 days of B Delay + 0 days of C Delay - 71 day of Overlap - 326 days of Applicant Delay). Patentee solely disputes the determination of 372 days of B Delay. Patentee asserts correct amount of B Delay is 436 days. Patentee explains its calculation of the period B Delay as follows:

In this instance, the B Delay comprises two parts: (i) the initial B Delay extending from three years after the filing date to the initial RCE (e.g. extending from 2/11/2018 to 3/20/2018), and (ii) the B Delay after the initial Notice of Allowance (e.g. extending from 3/26/2019 to 4/28/2020). As shown in Appendix B, (i) is 37 days and (ii) is 399 days, yielding a total B Delay of 436 days.

Generally, B Delay is meant to cover any time during prosecution extending beyond the presumptive 3 year prosecution date. However, there is an exception relating to an applicant filing a Request for Continued Examination (RCE), with any B Delay time between the RCE filing date and the Notice of Allowance not being attributed to B Delay (see for example 35 U.S.C. § 154(b)(1)(B) and 37 C.F.R. 1.702(b)). This accounts for the portion of the B Delay described in (i) above (e.g. extending from 2/11/2018 to 3/20/2018, or 37 days). 

In Novartis AG v. Lee, 740 F.3d 593 (Fed. Cir 2014), the Court found that if the PTO issues a notice of allowance after an RCE is filed, the period after the notice of allowance should not be excluded from the B Delay period, but should be counted as B Delay (as reflected in 37 C.F.R. 1.703(b)). This accounts for the portion of the B Delay described in (ii) above (e.g. extending from 3/26/2019 to 4/28/2020, or 399 days).

An alternate way to calculate the correct B Delay (as shown in Appendix C, which leads to the same result) is to calculate (1) the general B delay from 3 years of the filing date (e.g. 2/11/2018) to the patent issuance date (e.g. 4/28/2020), and to subtract (2) the time from the filing of the initial RCE (e.g. 3/20/2018) to the initial Notice of Allowance (3/26/2019). Under 37 C.F.R. 1.702(b) and 37 C.F.R 1.703(b), 

Accordingly, Applicant respectfully requests that the B Delay be corrected to reflect a total B Delay of 436 days.

Application for PTA, 05/26/20, pp. 2-3. 

As further discussed below, the Office has determined the period of B Delay is 372 days. Therefore, correct PTA is 482 days (507 days of A Delay + 372 days of B Delay + 0 days of C Delay - 71 days of Overlap – 326 days of Applicant Delay).


A Delay

Petitioner does not dispute the Office’s prior determination that the period of A Delay is 507 days. The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 507 days.

The “A” delay periods include the following:

(1)  429 days under 37 CFR 1.703(a)(1) for the period beginning on April 12, 2016 (day after the date that is fourteen months after the date on which the application was filed under 35 U.S.C. 111(a)) and ending on June 14, 2017 (date of mailing of the nonfinal Office action).

(2)  71 days under 37 CFR 1.703(a)(6) for the period beginning on February 18, 2020 (day after the date that is four months after the date the issue fee was paid and all outstanding requirements were satisfied and ending on April 28, 2020 (date the patent issued). 


B Delay

The sole issue in dispute is the calculation of the period of B Delay pursuant to 35 U.S.C. 154(b)(1)(B) and 37 CFR 1.702(b). Petitioner disagrees with the Office’s prior determination of 372 days of B Delay. The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 372 days. 

The decision in Novartis AG v. Lee, 740 F.3d 593 (Fed. Cir. 2014) includes “instructions” for calculating the period of “B” Delay.  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application 

Id at 601.

37 CFR 1.703(b) states that the period of adjustment under 37 CFR 1.702(b) (B Delay) is the number of days, if any, in the period beginning on the day after the date that is three years after the actual filing date of the application and ending on the date a patent was issued. However, 37 CFR 1.703(b)(1) sets forth limitations on B Delay and provides that the period of adjustment shall not include the period equal to the sum of the period of pendency consumed by continued examination of the application under 35 U.S.C. 132(b). 37 CFR 1.703(b)(1) provides that the time consumed by continued examination of the application under 35 U.S.C. 132(b) is the number of days, if any, in the period beginning on the date on which any request for continued examination (RCE) of the application under 35 U.S.C. 132(b) was filed and ending on the date of mailing of the notice of allowance under 35 U.S.C. 151. Thus, the sum of any period of time consumed by continued examination under 35 U.S.C. 132(b) is subtracted in determining the extent to which the period defined in 35 U.S.C. 154(b)(1)(B) exceeds three years, regardless of when the continued examination under 35 U.S.C. 132(b) was initiated. The period between a RCE and a notice of allowance is “time consumed by continued examination of the application requested by the applicant under section 132(b)” regardless of whether the Office issues an Office action under 35 U.S.C. 132. Any period of examination after the mailing of a notice of allowance resulting from the filing of a subsequent RCE is also considered “time consumed by continued examination;” however, a period of examination after the mailing of a notice of allowance resulting from the Office sua sponte reopening prosecution is not considered "time consumed by continued examination" (unless the applicant subsequently files a request for continued examination).

Section 2731 of the Manual for Patent Examining Procedure provides the following guidance:

For example, if a first request for continued examination is filed before a notice of allowance has been mailed and a second request for continued examination is filed after a notice of allowance has been mailed, the time consumed by continued examination of the application under 35 U.S.C. 132(b) is the number of days in the period beginning on the date on which the first request for continued examination was filed and ending on the date of mailing of the notice of allowance following the first request for continued examination, plus the number of days in the period beginning on the date on which the second request for continued examination was filed and ending on the date of mailing of the notice of allowance following the second request for continued examination. Note that the “time consumed by continued examination” as measured by 37 CFR 1.703(b)(1) may include non-contiguous periods if the applicant files a subsequent request for continued examination after a notice of allowance is mailed.

In contrast, if a second request for continued examination is filed without a notice of allowance having been mailed between the filing of the first and second requests for any time consumed by continued examination of the application requested by the applicant under section 132(b)” (emphasis added). Therefore, a second or subsequent request for continued examination will be treated the same as the first request for continued examination with respect to period between the filing of the request for continued examination and a notice of allowance being considered "time consumed by continued examination of the application requested by the applicant under section 132(b)." 

Here, the “time consumed by continued examination of the application requested by the applicant under section 132(b)” as measured by 37 CFR 1.703(b)(1), consists of four 
non-contiguous periods that are not included in the B Delay period. The sum of these four periods of time consumed by continued examination under 35 U.S.C. 132(b) is subtracted to determine the extent to which the period defined in 35 U.S.C. 154(b)(1)(B) exceeds three years. In the present request, petitioner did not consider that the four separate period of time consumed by continued examination (as explained below) when calculating the B Delay period.

The length of time between application and issuance is 1904 days, which is the number of days beginning on the February 11, 2015 (date the application was filed) and ending on April 28, 2020 (date the patent issued).  

The time consumed by continued examination of the application under 35 U.S.C. 132(b) (35 U.S.C. 154(b)(1)(B)(i)) (RCE period) is for 435 days. The time consumed by continued examination includes the following periods: 

(1)  A period of 372 days, beginning on March 20, 2018 (the filing date of the first RCE) and ending on March 26, 2019 (the mailing date of the Notice of Allowance)

(2) 	A period of 20 days, beginning on April 12, 2019 (the filing date of the second RCE) and ending on May 1, 2019 (the mailing date of the Notice of Allowance)

(3)  A period of 27 days, beginning on May 31, 2019 (the filing date of the third RCE) and ending on June 26, 2019 (the mailing date of the Notice of Allowance)

(4)  A period of 16 days, beginning on October 2, 2019 (the filing date of fourth RCE) and ending on October 17, 2019 (the mailing date of the Notice of Allowance).

The number of days beginning on the date the application was filed (February 11, 2015) and ending on the date three years after the date on which the application was filed (February 11, 2018) is 1097 days.



The period of B Delay is 372 days. 

C Delay

Petitioner does not dispute the Office’s prior determination that the period of C Delay is 0 days. The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.


Overlap

Petitioner does not dispute the Office’s prior determination that the number of days of Overlap is 71 days. The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 71 days.  The period of overlapping days between A Delay and B Delay is 71 days, beginning on February 18, 2020 and ending on April 28, 2020.


Applicant Delay

Petitioner does not dispute the Office’s prior determination of 372 days of Applicant Delay. The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and confirmed the number of days of Applicant Delay is 372 days.1 

The Applicant Delay includes the following periods:

(1)  19 days of applicant delay under 37 CFR 1.704(c)(8) beginning on November 4, 2017 (day after the date the initial reply was filed) and ending on November 22, 2017 (date that the supplemental reply or other such paper was filed). The examiner did not expressly request the filing of the supplemental paper.

(2)  21 days of applicant delay under 37 CFR 1.704(c)(8) beginning on March 21, 2018 (day after the date the initial reply was filed) and ending on April 10, 2018 (date that the supplemental reply or other such paper was filed). The examiner did not expressly request the filing of the supplemental paper.



(4)  7 days of applicant delay under 37 CFR 1.704(c)(8) beginning on February 22, 2019 (day after the date the initial reply was filed) and ending on February 28, 2019 (date that the supplemental reply or other such paper was filed). The examiner did not expressly request the filing of the subsequent paper.

(5)  17 days of applicant delay under 37 CFR 1.704(c)(12) beginning on March 27, 2019 (day after the date of mailing of the notice of allowance under 35 U.S.C. 151) and ending on April 12, 2019 (date the request for continued examination under 35 U.S.C. 132(b)) was filed.

(6)  30 days of applicant delay under 37 CFR 1.704(c)(12) beginning on May 2, 2019 (day after the date of mailing of the notice of allowance under 35 U.S.C. 151) and ending on May 31, 2019 (date the request for continued examination under 35 U.S.C. 132(b)) was filed.

(7)  98 days of applicant delay under 37 CFR 1.704(c)(12) beginning on June 27, 2019 (day after the date of mailing of the notice of allowance under 35 U.S.C. 151) and ending on October 2, 2019 (date the request for continued examination under 35 U.S.C. 132(b)) was filed.

(8)  15 days of applicant delay under 37 CFR 1.704(c)(10) beginning on January 9, 2020 (date the amendment under § 1.312 or other paper was filed) and ending on January 23, 2020 (mailing date of the Office action or notice in response to the amendment under 
§ 1.312 or such other paper).

(9)  13 days of applicant delay under 37 CFR 1.704(c)(10) beginning on March 6, 2020 (date the amendment under § 1.312 or other paper was filed) and ending on March 18, 2020 (mailing date of the Office action or notice in response to the amendment under 
§ 1.312 or such other paper).

The period of Applicant Delay is 326 days.


Conclusion

Petitioner argues the correct PTA is 546 days (507 days of A Delay + 436 days of B Delay + 0 days of C Delay - 71 day of Overlap - 326 days of Applicant Delay).

For the above-stated reasons, a correction of the determination of patent term adjustment under 35 U.S.C. 154(b) to 546 days is not merited. Therefore, the request for reconsideration of the denied.

As previously discussed, the period of B Delay remains 372 days. Therefore, the correct PTA is Number of PTA total is 482 days (507 days of A Delay + 372 days of B Delay + 0 days of C Delay - 71 day of Overlap - 326 days of Applicant Delay).

Telephone inquiries specific to this matter should be directed to Christina Tartera Donnell	, Attorney Advisor, at (571) 272- 3211.

/ROBERT CLARKE/
Robert A. Clarke
Patent Attorney
Office of the Deputy Commissioner for Patents 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The periods of applicant delay under 37 CFR 1.704 were recalculated using the rules in effect on May 26, 2020, the date of filing the request for reconsideration of PTA.